ALLOWANCE
Claims 1-7 are allowed.
	The prior art does not teach or suggest a steel material having a chemical composition consisting of the claimed proportions, including a dissolved carbon content within a range of 0.010 to 0.060 mass%, a yield strength within a range of 862 to less than 965 MPa and a yield ratio of 90% or more.  Sano et al. (WO2016199922A1) disclose a steel sheet having overlapping compositional proportions however there is insufficient evidence such that one of ordinary skill in the art at the time of the invention would have concluded that the steel sheet of Sano et al. would necessarily possess a dissolved carbon content satisfying applicants’ claimed requirement.  Further there is no motivation such that one of ordinary skill in the art would have found it obvious to modify the steel of Sano et al. in order to obtain a steel meeting the claimed combination of compositional proportions, dissolved carbon, yield strength, and yield ratio.  Additional prior art made of record and considered pertinent to applicant's disclosure includes
Miyata et al. (PGPub US 2009/0017238) who disclose a steel pipe comprising overlapping compositional proportions but does not disclose strength parameters satisfying applicants’ presently claimed requirements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784